DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-6 are objected to because of the following informalities:  
Claim 3 recites the limitation "the voice data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the voice data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving module”, “decoding module”, “encoding module”, “transmission module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 7787529 B2) (Cheng herein after).

Re Claim 1, Cheng discloses a wireless communication device, comprising: 
a radio frequency chip (modem, DSP, Figure 3) and a computing power chip (audio codec, DSP, Figure 3); 
wherein the radio frequency chip comprises a first processor (DSP, modem column 4 line 51 – column 5 line 17) and a radio frequency transceiver (DSP, modem column 4 line 51 – column 5 line 17), the first processor is connected with the radio frequency transceiver (modem, DSP, Figure 3), and the first processor is configured to control sending and reception of the radio frequency transceiver (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); the computing power chip comprises a second processor (audio codec, DSP, column 4 line 51 – column 5 line 28); the radio frequency chip and the computing power chip are connected via a preset communication interface, so that the first processor communicates with the second processor (DSP couple to modem, Figure 3, column 4 lines 13-50); 
wherein the second processor is configured to: perform a processing of decoding first encoded voice data received by the radio frequency transceiver to obtain decoded voice data (Codec 103 is coupled to DSP 102 to perform audio coding and decoding, column 5 lines 18-28); and perform a processing of encoding voice data to be sent to obtain second encoded voice data (Codec 103 is coupled to DSP 102 to perform audio coding and decoding, column 5 lines 18-28), and transmit the second encoded voice data to the radio frequency transceiver for sending the second encoded voice data (Digital speech is then coupled to modem 104 for modulation and to be transmitted from antenna 50).
Cheng teaches the claimed invention except explicitly discloses separate chip.  However, it would have been obvious to one skilled in the art at the time the invention was filed to implement the claimed device different configuration of module with integrated processor in order to meet the customized solution since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (DSP 102 may actually include one or more processing modules, column 4 line 51 – column 5 line 3).

Re Claim 2, Cheng discloses the wireless communication device according to claim 1, further comprising: a converter and a voice player (audio codec, headphone, Figure 7), wherein the converter is connected with the second processor and the voice player respectively (audio codec, DSP, column 4 line 51 – column 5 line 28); and the converter is configured to perform digital-to-analog conversion on the decoded voice data decoded by the second processor so as to obtain analog voice data to be played, which is then played by the voice player (DAC, Figure 7, Mixers 220, 221 perform mixing operation on signals present, if any mixing is needed. The output of mixers 220, 221 are coupled to respective digital-to-analog (DAC) converters 222, 223 for conversion to analog audio frequencies, column 6 line 51 – column 7 line 45).

Re Claim 3, Cheng discloses the wireless communication device according to claim 2, further comprising: a voice capturer (MIC 231, Figure 7); wherein the converter is also connected with the voice capturer (audio codec, MIC, Figure 7); and the converter is further configured to perform analog-to-digital conversion on analog voice data acquired by the voice capturer so as to obtain the voice data to be sent (ADC, Figure 7, analog-to-digital conversion of the analog input signal is obtained by use of an analog-to-digital converter (ADC), column 6 line 51 – column 7 line 45), and transmit the voice data to be sent to the second processor (Codec 200 is coupled to DSP 102 for transfer of digital signals between codec 200 and DSP 102, column 6 line 51 – column 7 line 45).

Re Claim 4, Cheng discloses the wireless communication device according to claim 3, wherein the converter is located on the computing power chip (audio codec, DSP, column 4 line 51 – column 5 line 28); a digital input end of the converter is connected with the second processor (DAC, Figure 7, Mixers 220, 221 perform mixing operation on signals present, if any mixing is needed. The output of mixers 220, 221 are coupled to respective digital-to-analog (DAC) converters 222, 223 for conversion to analog audio frequencies, column 6 line 51 – column 7 line 45), and an analog output end of the converter is connected with the voice player (audio codec, headphone, Figure 7); and an analog input end of the converter is connected with the voice capturer (MIC 231, Figure 7), and a digital output end of the converter is connected with the second processor (ADC, Figure 7, analog-to-digital conversion of the analog input signal is obtained by use of an analog-to-digital converter (ADC), column 6 line 51 – column 7 line 45).

Re Claim 5, Cheng discloses the wireless communication device according to claim 3, wherein the converter is located on the radio frequency chip (audio codec, DSP, column 4 line 51 – column 5 line 28); a digital input end and a digital output end of the converter are connected with the first processor of the radio frequency chip, respectively, so that the converter communicates with the second processor on the computing power chip (ADC, Figure 7, analog-to-digital conversion of the analog input signal is obtained by use of an analog-to-digital converter (ADC), column 6 line 51 – column 7 line 45); and an analog output end of the converter is connected with the voice player (audio codec, headphone, Figure 7), and an analog input end of the converter is also connected with the voice capturer (MIC 231, Figure 7).

Re Claim 9, Cheng discloses the wireless communication device according to claim 1, wherein the radio frequency transceiver performs wireless communication according to any one of the following communication standards: DECT (Digital Enhanced Cordless Telecommunications), Bluetooth, Wireless Fidelity (WiFi), Global System for Mobile Communications (GSM), Long Term Evolution (LTE), World Interoperability for Microwave Access (Wimax), Third Generation Mobile Networks (3G), the 4th Generation Mobile Networks (4G), and the 5th Generation Mobile Networks (5G) (GSM, column 1 lines 11-29).

Re Claim 11, Cheng discloses a method for processing voice data, characterized by being applicable to the second processor in the wireless communication device according to claim 1, the method comprising: receiving first encoded voice data from the radio frequency transceiver (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); performing a processing of decoding the first encoded voice data to obtain decoded voice data (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); performing a processing of encoding voice data to be sent to obtain second encoded voice data (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); and transmitting the second encoded voice data to the radio frequency transceiver for sending the second encoded voice data (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17).

Re Claim 15, Cheng discloses an apparatus for processing voice data, characterized by being applicable to the second processor in the wireless communication device according to claim 1, the apparatus comprising: a receiving module configured to receive first encoded voice data from the radio frequency transceiver (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); a decoding module configured to perform a processing of decoding the first encoded voice data to obtain decoded voice data (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); an encoding module configured to perform a processing of encoding voice data to be sent to obtain second encoded voice data (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17); and a transmission module configured to transmit the second encoded voice data to the radio frequency transceiver for sending the second encoded voice data (Modem 104 performs as a RF front end to receive digital data from DSP 102 and convert the data for transmission as an outgoing RF signal from antenna 50, column 5 lines 4-17).

Claims 6-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 7787529 B2) (Cheng herein after) in view of Oyman et al. (US 2019/0215729 A1) (Oyman herein after).

Re Claim 6, Cheng discloses the wireless communication device according to claim 1, except wherein the second processor is configured to perform noise reduction and/or echo cancellation on the voice data to be sent and then perform encoding on the voice data to be sent.
However, Oyman discloses a wireless communication system comprising audio DSP(s) 904F include elements for compression/decompression and echo cancellation and may include other suitable processing elements in other embodiments ([0140]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Oyman, in order to improve the received signal quality.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Oyman is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the second processor is configured to perform noise reduction and/or echo cancellation on the voice data to be sent and then perform encoding on the voice data to be sent. 

Re Claim 7, Cheng discloses the wireless communication device according to claim 1, except wherein the preset communication interface is a serial peripheral interface (SPI) or a time division multiplexing (TDM) interface.
However, Oyman discloses a wireless communication system comprising components shown by FIG. 7 communicate with one another using interface circuitry, which may include IX 706. The IX 706 may include any number of bus and/or IX technologies such as ISA, EISA, I.sup.2C, SPI, point-to-point interfaces, PMBus, PCI) PCIe, Intel® UPI, IAL, CAPI, Intel® QPI, UPI, Intel® OPA IX, RapidIO™ system IXs, CCIA, Gen-Z Consortium IXs, OpenCAPI IX, a HyperTransport interconnect, Time-Trigger Protocol (TTP) system, a FlexRay system, and/or any number of other IX technologies. The IX technology may be a proprietary bus, for example, used in an SoC based system ([0124]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Oyman, in order to improve the system integration and packaging.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Oyman is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the preset communication interface is a serial peripheral interface (SPI) or a time division multiplexing (TDM) interface.

Re Claim 14, Cheng discloses the method according to claim 11, except characterized in that performing the processing of encoding voice data to be sent to obtain second encoded voice data comprises: performing noise reduction and/or echo cancellation on the voice data to be sent and then encoding the voice data to be sent so as to obtain the second encoded voice data.
However, Oyman discloses a wireless communication system comprising audio DSP(s) 904F include elements for compression/decompression and echo cancellation and may include other suitable processing elements in other embodiments ([0140]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Oyman, in order to improve the received signal quality.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Oyman is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of performing noise reduction and/or echo cancellation on the voice data to be sent and then encoding the voice data to be sent so as to obtain the second encoded voice data.

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 7787529 B2) (Cheng herein after) in view of Valentine et al. (US 6600740 B1) (Valentine herein after).

Re Claim 8, Cheng discloses the wireless communication device according to claim 1, except wherein the radio frequency chip is further configured to control the computing power chip to stop or start an encoding or decoding processing.
However, Valentine discloses a communication system comprising the originating network further includes a processing device coupled to the communications link and identifies the decoding algorithm as a function of the codec signal, and responsively alters the encoding algorithm as a function of the codec signal. The processing device may send a start/sync flag to the terminating voice codec to indicate the start of an encoding period (column 2 line 55 – column 3 line 10).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Valentine, in order to improve the signal timing.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Valentine is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the radio frequency chip is further configured to control the computing power chip to stop or start an encoding or decoding processing.

Re Claim 10, Cheng discloses the wireless communication device according to claim 1, except wherein the wireless communication device is a DECT base station, a DECT headset, or a DECT handset.
However, Valentine discloses a communication system comprising wherein the wireless communication device is a DECT base station, a DECT headset, or a DECT handset (DECT network, column 6 lines 29-53).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Valentine, in order to improve the signal timing.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Valentine is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the wireless communication device is a DECT base station, a DECT headset, or a DECT handset.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 7787529 B2) (Cheng herein after) in view of Watanabe et al. (US 5594717) (Watanabe herein after).

Re Claim 12, Cheng discloses the method according to claim 11, except further comprising: receiving a codec start instruction sent by the first processor, wherein the codec start instruction is sent by the first processor when the first processor receives a call establishment request; and starting a processing of encoding or decoding voice data according to the codec start instruction.
However, Watanabe discloses a communication system comprising when a call request is made, the ATM network determines whether the quality of service would be suitable in all connections, including connections which are already established when the call request is accepted, and determines propriety of the acceptance according to the available services. To make the aforementioned determinations, it is recommended that each terminal issuing a call request should declare parameters, such as an average rate (an average bandwidth) and a peak rate (a peak bandwidth), as source traffic characteristics, and that the call admission control is performed using the declared parameters (CCITT recommendation I. 311) (column 1 lines 19-49); and traffic acquisition unit 18 shown in FIG. 1. In FIG. 2, measurement start commands and measurement stop commands from the call processing unit 20 shown in FIG. 1 are issued with the designation of a circuit, a VP and a VC. The start/stop commands are distributed in a decoder 24 according to designation of circuits, and then distributed in a decoder 26 according to designation of VPs and VCs. Timers 28 are provided for each VC within each VP belonging to each circuit. When the measurement start command is received, a timer 28 designated by that command outputs a signal for writing a count value of a corresponding counter 30 into a memory 32 and for resetting the counter, at prescribed time intervals until the stop command is received (column 3 lines 31-65).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Watanabe, in order to improve the signal timing.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Watanabe is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving a codec start instruction sent by the first processor, wherein the codec start instruction is sent by the first processor when the first processor receives a call establishment request; and starting a processing of encoding or decoding voice data according to the codec start instruction.

Re Claim 13, Cheng discloses the method according to claim 11, except further comprising: receiving a codec stop instruction sent by the first processor, wherein the codec stop instruction is sent by the first processor when the first processor receives a call end request; and stopping a processing of encoding or decoding voice data according to the codec stop instruction.
However, Watanabe discloses a communication system comprising when a call request is made, the ATM network determines whether the quality of service would be suitable in all connections, including connections which are already established when the call request is accepted, and determines propriety of the acceptance according to the available services. To make the aforementioned determinations, it is recommended that each terminal issuing a call request should declare parameters, such as an average rate (an average bandwidth) and a peak rate (a peak bandwidth), as source traffic characteristics, and that the call admission control is performed using the declared parameters (CCITT recommendation I. 311) (column 1 lines 19-49); and traffic acquisition unit 18 shown in FIG. 1. In FIG. 2, measurement start commands and measurement stop commands from the call processing unit 20 shown in FIG. 1 are issued with the designation of a circuit, a VP and a VC. The start/stop commands are distributed in a decoder 24 according to designation of circuits, and then distributed in a decoder 26 according to designation of VPs and VCs. Timers 28 are provided for each VC within each VP belonging to each circuit. When the measurement start command is received, a timer 28 designated by that command outputs a signal for writing a count value of a corresponding counter 30 into a memory 32 and for resetting the counter, at prescribed time intervals until the stop command is received (column 3 lines 31-65).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system of Cheng, by making use of the technique taught by Watanabe, in order to improve the signal timing.
Both references are within the same field of digital signal processing, and in particular of wireless voice communication, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Watanabe is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving a codec stop instruction sent by the first processor, wherein the codec stop instruction is sent by the first processor when the first processor receives a call end request; and stopping a processing of encoding or decoding voice data according to the codec stop instruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631